Citation Nr: 1545918	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  08-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for diabetes mellitus, type 2.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Entitlement to service connection for high blood pressure.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for coronary artery disease.

8.  Entitlement to service connection for peripheral vascular disease.

9.  Entitlement to service connection for scar of the 5th finger.

10.  Entitlement to a compensable initial evaluation for tinea cruris, groin area.

11.  Entitlement to a compensable initial evaluation for scar, right index finger.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2010 and December 2010 Substantive Appeals on VA Form 9s the Veteran reported that he wanted a hearing before a Veterans Law Judge of the Board at his local VA office.  Thereafter, in a February 2015 statement by the Veteran's representative, the request for a hearing was withdrawn.  

In a December 2010 statement the Veteran indicated that he wished to reopen the claims of entitlement to service connection for diabetes, bilateral lower extremity peripheral neuropathy, and high blood pressure.  A handwritten note on this document indicates that a statement withdrawing these claims was received in February 2009.  Thereafter, the RO considered these issues on the basis of new and material evidence.  However, review of the claims file does not reveal this withdrawal document.  In November 2009, subsequent to the reported receipt of a withdrawal of the issues, a Supplemental Statement of the Case was provided to the Veteran indicating that these, and other issues, remained on appeal.  Subsequently, a statement by the Veteran's representative, dated in February 2015, confirmed that the issues listed above were the issues currently on appeal.  Therefore, the Veteran has been led to believe that the issues of entitlement to service connection for diabetes, bilateral lower extremity peripheral neuropathy, and high blood pressure remained on appeal, and they are under the Board's appellate jurisdiction from the initial denial.  See Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).

The issues of entitlement to service connection for prostate cancer, entitlement to service connection for diabetes mellitus, type 2, entitlement to service connection for peripheral neuropathy of the lower extremities, entitlement to service connection for high blood pressure, entitlement to service connection for erectile dysfunction, entitlement to service connection for coronary artery disease, entitlement to service connection for peripheral vascular disease, entitlement to a compensable initial evaluation for tinea cruris, groin area, and entitlement to a compensable initial evaluation for scar, right index finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 RO rating decision denied the Veteran's claim of entitlement to service connection for prostate cancer.  The appellant was notified but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in December 2009 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for scar of the 5th finger, left small finger, is requested.


CONCLUSIONS OF LAW

1.  The December 2009 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  Evidence received since the December 2009 RO rating decision in is new and material and the claim of entitlement to service connection for prostate cancer is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for scar of the 5th finger, left small finger, by the appellant (have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




II.  Application to Reopen

In a December 2009 RO rating decision, the Veteran's claim for entitlement to service connection for prostate cancer was denied.  The Veteran was notified of the decision but did not perfect an appeal of this decision.

The evidence before the VA at the time of the December 2009 RO rating decision included statements of the Veteran, VA treatment records, private treatment records, service treatment records, and personnel records.. 

In the decision the RO stated that the claim had been denied on the basis that although the Veteran served aboard the USS Princeton in the waters off the shore of Vietnam, there was no evidence that the Veteran served on land in the Republic of Vietnam.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As additional, relevant evidence was not received and a notice of disagreement was not submitted within one year of the date of notice, the decision became final.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in December 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Subsequent to the prior denial, deck logs of the USS Princeton regarding the time period during which the Veteran served aboard the ship were associated with the claims file.  These deck logs indicate that the ship anchored in the Chu Lai Bay.  In addition, in September 2015 the Veteran's representative submitted a private opinion indicating that it was as likely as not that the Veteran was exposed to Agent Orange due to his duties servicing amphibious vehicles in service. 

The Board finds that the newly submitted evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because it indicates that the Veteran may have been exposed to herbicides in service.  Thus, the recently submitted evidence relates to an unestablished fact (an in-service injury or aggravation) and, with the duty to assist, could reasonably substantiate the claim. 

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for a heart disorder is both new and material and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).

III.  Dismissal

In a statement dated in September 2015 the Veteran wished to withdraw the claim of entitlement to service connection for scar of the 5th finger, left small finger.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal of entitlement to service connection for scar of the 5th finger, left small finger, and, hence, there remain no allegations  of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue and it is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for prostate cancer, is reopened.

The appeal of the issue of entitlement to service connection for scar of the 5th finger is dismissed.


REMAND

The Veteran seeks service connection for prostate cancer, diabetes mellitus, type 2, and coronary artery disease.  The Veteran's personnel records reveal that he was stationed on the USS Princeton LPH-5.  Deck Logs reveal that during the Veteran's period aboard the USS Princeton the ship was located in the official waters of the Republic of Vietnam, including in Chu Lai Bay, Vung Tau, Baie de Dung Quat, off of Cap Batangan.  In April 2015, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Gray v. McDonald, 27 Vet. App. 313 (2015), which addresses VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway.  The Court remanded Gray for VA to reevaluate its definition of inland waterways - particularly as it applies to Da Nang Harbor.  Because the Veteran seeks service connection for diabetes mellitus, type 2, and coronary artery disease based on exposure to herbicides, the Board finds a remand is necessary to allow the AOJ to readjudicate this matter in the first instance once guidance from the Veterans Benefits Administration (VBA) is issued regarding the classification of inland waterways.

In September 2015 a private provider opined that the Veteran's blood pressure was normal when he enlisted in service.  Thereafter, he was found to have normal bodily systems upon reexamination in 1964.  The provider reported that the Veteran was found to be normal upon examination at separation in July 1968 with the exception of his blood pressure reading, which had risen to 140/72, indicative of stage 1 hypertension.  The provider noted that "[o]ther medical records indicate that a diagnosis of hypertension dates back to 1988, but it is clear from his service records that hypertension was present at the time of his military service."  Finally, the provider opined that the Veteran's hypertension, among other disabilities, was as likely as not caused by or aggravated by his inservice exposure to Agent Orange and its dioxin contaminants.

The private provider relies on a single blood pressure reading in the Veteran's separation examination to find that the Veteran's hypertension began in service; however, thereafter, found that it was caused by or aggravated by the Veteran's exposure to Agent Orange.  As the records are unclear whether the Veteran was exposed to Agent Orange or another herbicide in service, and the Veteran was not diagnosed with hypertension until many years after service, the Board finds the opinion to be inadequate.  On remand, the Veteran must be afforded a VA medical examination regarding the etiology of the Veteran's hypertension.  38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran receives treatment at VA.  The most recent VA treatment records associated with the claims file are dated in October 2009.  However, a December 2014 Statement of the Case indicates that treatment records from the VA North Texas Healthcare System, dated April 2006 to January 2012, were considered.  As such, on remand, attempts must be made to obtain complete VA treatment records regarding the Veteran, including treatment records from the VA North Texas Healthcare System.  Id.

As the outcome of the appellant's claim of entitlement to service connection for diabetes mellitus, type 2, may impact the outcome of the issues of peripheral neuropathy of the lower extremities, erectile dysfunction, and peripheral vascular disease, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will not adjudicate the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, erectile dysfunction, and peripheral vascular disease until the claim of entitlement to service connection for diabetes mellitus, type 2, is resolved.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran, including the treatment records from the VA North Texas Healthcare System, and those dated since October 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Regarding the claims for service connection for prostate cancer, diabetes mellitus, type 2, and coronary artery disease, readjudicate the claims once VBA issues guidance regarding the definition of inland waterways per the Court's holding in Gray v. McDonald.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension found to be present is related to service, had its onset during service, or was manifest within one year of separation from service.  The examiner must opine as to whether it is at least as likely as not that any hypertension found to be present is caused by or aggravated by the Veteran's diabetes mellitus, type 2, coronary artery disease, and/or peripheral vascular disease.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


